Citation Nr: 0124802	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder 
with panic attacks and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant served with the United States (U.S.) Army 
Reserves on active duty for training (ACDUTRA) from January 
4, 1979, to February 23, 1979.

The instant appeal arose from a December 1999 rating decision 
which denied a claim for service connection for a panic 
disorder.  

The Board of Veterans' Appeals (Board) notes that a June 2001 
rating decision denied a claim for service connection for 
PTSD.  However, as the appellant has not filed a notice of 
disagreement with the RO as to that issue, it will not be 
addressed here by the Board.  See 38 C.F.R. §§ 20.200, 
20.201, 20.300 (2001). 

Also in the December 1999 rating decision, claims of 
entitlement to service connection for a knee condition and 
ankle instability were denied as not well grounded.  The 
appellant did not perfect his appeal as to these issues 
because he specifically limited the November 1999 substantive 
appeal to his panic disorder.  Therefore, the Board does not 
presently have jurisdiction over the knee and ankle claims.  
See Fenderson v. West, 12 Vet. App. 119, 129-131 (1999) (held 
that Board did not err in finding it lacked jurisdiction over 
a right leg varicose vein claim where claimant did not 
perfect appeal by filing a substantive appeal on that issue).  
However, since the December 1999 decision, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at the time of the December 1999 decision, 
VA is now charged with the duty to assist almost every 
claimant, as well as the duty to provide certain notices to 
claimants to assist them in pursuing the benefit sought.  In 
part, the new law provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the knee and ankle claims decided in December 1999, could be 
readjudicated under the provisions of the new law.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Therefore, the Board refers 
the knee and ankle claims to the RO.

REMAND

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The appellant's panic disorder claim was denied as 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the VCAA and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  This remand will give the RO an opportunity to 
develop this claim pursuant to the VCAA and these 
regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the record reveals that further development is 
warranted in this case.  The appellant contends, in 
substance, that a psychiatric disorder began in service; 
therefore, he believes service connection is warranted for a 
psychiatric disorder, including an anxiety disorder with 
panic attacks.

No service medical records are included in the claims folder.  
While the National Personnel Records Center (NPRC) has 
indicated that that facility does not have the appellant's 
records, no response was received to an October 1999 inquiry 
made to the appellant's former reserve unit as to whether 
that unit retained his service medical records.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  In addition, 
the appellant reported that he was seen by a military 
psychologist and by a chaplain at Fort Gordon, Georgia, prior 
to his discharge from service.  No efforts have been made to 
develop clinical records from medical facilities at Fort 
Gordon, Georgia.  See Sheed v. Derwinski, 2 Vet. App. 256, 
259 (1992) (VA has a duty to obtain records directly from a 
treating facility when a appellant alleges treatment at such 
a facility during service, and records thereof are not 
otherwise available).  Thus further efforts should be made to 
develop relevant service medical records, as well as service 
personnel records, since the appellant maintains that he was 
discharged under a trainee discharge profile after being seen 
by a military psychologist and chaplain.

The appellant is also advised that if he could obtain a lay 
statement from the chaplain he saw in service, such evidence 
would assist in substantiating his claim.  He is advised that 
he should adequately identify the chaplain, including his/her 
name and address, in order for VA to assist him in developing 
such evidence.

Also, the record does not appear to contain all relevant 
post-service treatment records of the appellant.  The 
appellant's period of ACDUTRA ended in 1979; however, the 
first medical evidence of a psychiatric disorder are Dr. R. 
D. Cook's records dated in November 1992, over 12 years 
later.  Dr. Cook's earliest treatment note of record 
indicates that the appellant was previously seen by a Dr. 
Lopez.  The appellant is advised that he should adequately 
identify Dr. Lopez, including his/her full name and address, 
as well as disclosing the dates he received treatment from 
Dr. Lopez, in order for VA to assist him in developing such 
evidence.  In addition, the appellant indicated that he has 
received treatment at "First Med of Dothan."  The appellant 
is advised that he should adequately identify this medical 
facility, including its full address, and he should provide 
his dates of treatment at that facility, in order for VA to 
assist him in developing such evidence.  Finally, both the 
appellant and Dr. Cook have recently indicated that the 
appellant continues to receive treatment from Dr. Cook.  
However, the latest records from Dr. Cook are dated in 
September 1998.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO information, including any 
evidence of current or past treatment for 
his claimed psychiatric disorder that has 
not already been made part of the record, 
VA and non-VA, and should assist him in 
obtaining such evidence.  In particular, 
evidence of medical treatment prior to 
1992 for his claimed disorder would 
assist in substantiating his claim.  The 
appellant must adequately identify any 
sources of information and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the appellant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2. The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  The appellant's service medical 
and service personnel records, 
including further attempts to 
develop these records from the NPRC 
and his former U.S. Army Reserve 
unit, 383rd Supply Co., RR 4, Box 
14, Troy, AL, 36081, or other 
appropriate organization; and

b.  All records pertaining to the 
appellant's treatment at Fort 
Gordon, Georgia, in January and 
February 1979, including if these 
records are stored using the name of 
that facility.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the appellant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain pertinent non-federal records.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
appellant's treatment by Dr. R. D. 
Cook, 1812 East Main St., Dothan, 
AL, 36301-3000, since September 
1998; and

b.  All records pertaining to the 
appellant's treatment by a Dr. 
Lopez, including treatment prior to 
November 1992; and

c.  All records pertaining to the 
appellant's treatment at First Med 
of Dothan.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
aforementioned records sought, the RO 
shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should advise the appellant to 
adequately identify the chaplain he saw 
in service, including his/her name and 
address, in order for VA to assist him in 
obtaining a statement from the chaplain.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with 
and satisfied.

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




